Exhibit 10.2

 

ESCROW AGREEMENT

 

ESCROW AGREEMENT (this “Agreement”), dated as of May 26, 2006, by and among (i)
ROCKWELL COLLINS, INC., a Delaware corporation (“Buyer”), (ii) EVANS &
SUTHERLAND COMPUTER CORPORATION, a Utah corporation (“Seller”), and (iii) U.S.
BANK NATIONAL ASSOCIATION, as escrow agent (the “Escrow Agent” and, together
with Buyer and Seller, the “Parties” and each a “Party”).  Capitalized terms
used but not defined herein shall have the meanings given to such terms in the
Asset Purchase Agreement, dated as of February 7, 2006, by and between Buyer and
Seller (the “Asset Purchase Agreement”).

 

W I T N E S S E T H

 

WHEREAS, Buyer and Seller have entered into the Asset Purchase Agreement
providing for, among other things, the purchase by Buyer of the Assets and the
assumption by Buyer of the Assumed Liabilities, and setting forth certain
covenants and conditions in respect thereof;

 

WHEREAS, Section 4.1(a) of the Asset Purchase Agreement provides that Buyer is
required to deposit with the Escrow Agent Seven Million dollars ($7,000,000);

 

WHEREAS, in connection with the Asset Purchase Agreement, Buyer, Rockwell
Collins Simulation & Training Solutions, LLC, a Delaware limited liability
company and indirect wholly-owned subsidiary of Buyer, and Seller have entered
into the Laser Projection Systems Agreement, of even date therewith;

 

WHEREAS, Section 1.2 of the Laser Projection Systems Agreement provides that
Buyer is required to deposit with the Escrow Agent Three Million dollars
($3,000,000); and

 

WHEREAS, Buyer and Seller desire that the Escrow Agent hold and dispose of such
escrowed monies, and the Escrow Agent is willing to do so, on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the Parties agree as follows:


 


1.             APPOINTMENT.  BUYER AND SELLER HEREBY APPOINT THE ESCROW AGENT AS
THEIR ESCROW AGENT FOR THE PURPOSES SET FORTH HEREIN, AND THE ESCROW AGENT
HEREBY ACCEPTS SUCH APPOINTMENT SOLELY UNDER THE TERMS AND CONDITIONS SET FORTH
HEREIN.


 


2.             ESTABLISHMENT OF ESCROW FUND.


 


(A)           PURSUANT TO SECTION 4.1(A) OF THE ASSET PURCHASE AGREEMENT AND
SECTION 1.2 OF THE LASER PROJECTION SYSTEMS AGREEMENT SIMULTANEOUSLY WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, BUYER IS DEPOSITING IN ESCROW WITH THE
ESCROW AGENT CASH IN THE AMOUNT OF TEN MILLION DOLLARS ($10,000,000) (THE
“ESCROW AMOUNT”) TO BE HELD IN ESCROW PURSUANT TO THE

 

--------------------------------------------------------------------------------


 

terms of this Agreement to satisfy any obligations of the Seller pursuant to
Section 4.1(c)(i) and Article XIII of the Asset Purchase Agreement and Sections
5.1 and 5.2 of the Laser Projection Systems Agreement.  The Escrow Amount and
any and all interest and earnings thereon shall be collectively referred to as
the “Escrow Fund”.  The Escrow Agent shall hold and administer the Escrow Fund
solely in accordance with the terms and conditions set forth in this Agreement.


 


(B)           NO PART OF THE ESCROW FUND MAY BE WITHDRAWN OR DISTRIBUTED FROM
THE ESCROW ESTABLISHED HEREUNDER, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 4 OF
THIS AGREEMENT.

 


3.             REPORTS ON ESCROW FUND.

 


(A)   THE ESCROW AGENT SHALL PROVIDE TO BUYER AND SELLER MONTHLY STATEMENTS
IDENTIFYING TRANSACTIONS, TRANSFERS, PAYMENTS AND HOLDINGS OF THE ESCROW FUND
AND EACH SUCH STATEMENT SHALL BE DEEMED TO BE CORRECT AND FINAL UPON RECEIPT
THEREOF BY BUYER AND SELLER UNLESS THE ESCROW AGENT IS NOTIFIED IN WRITING TO
THE CONTRARY WITHIN THIRTY (30) CALENDAR DAYS OF THE DATE OF SUCH STATEMENT.


 


(B)   BUYER AND SELLER ACKNOWLEDGE THAT REGULATIONS OF THE COMPTROLLER OF THE
CURRENCY GRANT BUYER AND SELLER THE RIGHT TO RECEIVE BROKERAGE CONFIRMATIONS OF
SECURITY TRANSACTIONS AS THEY OCCUR.  BUYER AND SELLER SPECIFICALLY WAIVE SUCH
NOTIFICATION TO THE EXTENT PERMITTED BY LAW AND ACKNOWLEDGE THAT BUYER AND
SELLER WILL RECEIVE PERIODIC CASH TRANSACTION STATEMENTS, WHICH WILL DETAIL ALL
INVESTMENT TRANSACTIONS.


 


4.             DISTRIBUTIONS FROM THE ESCROW FUND.  THE ESCROW AGENT IS DIRECTED
TO HOLD AND DISTRIBUTE THE ESCROW FUND IN THE FOLLOWING MANNER:


 


(A)           JOINT INSTRUCTIONS.


 


(I)            UPON THE ESCROW AGENT’S RECEIPT OF WRITTEN INSTRUCTIONS TO THE
ESCROW AGENT SIGNED BY BOTH BUYER AND SELLER (A “JOINT INSTRUCTION”) DIRECTING
THE ESCROW AGENT TO DISBURSE ALL OR ANY PART OF THE ESCROW FUND, INCLUDING IN
RESOLUTION OF A DISPUTED CLAIM (WHICH JOINT INSTRUCTION SHALL SET FORTH THE
AMOUNT TO BE DISBURSED (INCLUDING WHETHER SUCH DISBURSEMENT SHALL BE ACCOMPANIED
BY ANY INTEREST AND EARNINGS THEREON), THE APPLICABLE SECTION OF THE ASSET
PURCHASE AGREEMENT OR LASER PROJECTION SYSTEMS AGREEMENT FOR WHICH SUCH AMOUNT
IS BEING DISBURSED (INCLUDING THE SPECIFIC AMOUNT ALLOCATED TO DISBURSEMENTS
MADE UNDER THE ASSET PURCHASE AGREEMENT OR LASER PROJECTION SYSTEMS AGREEMENT,
AS THE CASE MAY BE), THE PAYEE THEREOF, THE DATE REQUESTED FOR SUCH DISBURSEMENT
AND SUFFICIENT DETAILS REGARDING THE ACCOUNT TO WHICH SUCH DISBURSEMENT IS TO BE
MADE), THE ESCROW AGENT WILL RELEASE SUCH AMOUNT FROM THE ESCROW FUND STRICTLY
IN ACCORDANCE WITH SUCH WRITTEN INSTRUCTIONS.  BUYER AND SELLER EACH AGREE TO
PREPARE AND SIGN A JOINT INSTRUCTION THAT DIRECTS THE ESCROW AGENT TO DISTRIBUTE
CASH HELD IN THE ESCROW FUND PURSUANT TO AND IN ACCORDANCE WITH (I) SECTION
4.1(C)(I) OF THE ASSET PURCHASE AGREEMENT, IF ANY PAYMENT PURSUANT TO SECTION
4.1(C)(I) OF THE ASSET PURCHASE AGREEMENT IS DETERMINED TO BE DUE AND PAYABLE
FOLLOWING DETERMINATION OF THE FINAL CLOSING NET ASSETS STATEMENT, (II) SECTION
5.1 OF THE LASER PROJECTION SYSTEMS AGREEMENT, IF ANY PAYMENTS PURSUANT TO
SECTION 5.1 OF THE LASER PROJECTION SYSTEMS AGREEMENT ARE DETERMINED TO BE DUE
AND PAYABLE; (III) SECTION 5.2 OF THE LASER PROJECTION

 

2

--------------------------------------------------------------------------------


 

Systems Agreement, if any payment pursuant to Section 5.2 of the Laser
Projection Systems Agreement is determined to be due and payable; (iv) pursuant
to paragraph 4(e)(i)(A)(1), if any payment is determined to be due and payable;
and (v) pursuant to paragraph 4(e)(i)(B), if any payment is determined to be due
and payable.  To the extent that any amount is released from the Escrow Fund to
Buyer pursuant to Section 4.1(c)(i) of the Asset Purchase Agreement and Sections
5.1 and 5.2 of the Laser Projection Systems Agreements, such amount shall be
accompanied by interest and earnings thereon.


 


(II)           NO JOINT INSTRUCTION SHALL BE REQUIRED PRIOR TO ANY RELEASES BY
THE ESCROW AGENT PURSUANT TO PARAGRAPHS 4(E)(I)(A)(2), 4(E)(I)(C) AND 4(E)(I)(D)
OF THIS AGREEMENT.  BUYER AND SELLER AGREE THAT A COPY OF THIS AGREEMENT
PROVIDED TO THE ESCROW AGENT SHALL CONSTITUTE INSTRUCTIONS FROM THE BUYER AND
THE SELLER TO THE ESCROW AGENT TO CAUSE FUNDS TO BE RELEASED IN ACCORDANCE WITH
PARAGRAPHS 4(E)(II) AND 4(E)(III)IN THE AMOUNTS AND ON THE DATES SPECIFIED
BELOW, PURSUANT TO PARAGRAPHS 4(E)(I)(A)(2), 4(E)(I)(C) AND 4(E)(I)(D) OF THIS
AGREEMENT.


 


(B)           UNDISPUTED CLAIM.  UPON ANY CLAIM BECOMING AN UNDISPUTED CLAIM,
THE ESCROW AGENT WILL RELEASE TO BUYER CASH HELD IN THE ESCROW FUND IN THE
AMOUNT CALLED FOR IN THE CORRESPONDING CLAIM NOTICE, AND SUCH AMOUNT SHALL BE
ACCOMPANIED BY INTEREST AND EARNINGS THEREON; PROVIDED THAT IF THE AMOUNT OF
SUCH UNDISPUTED CLAIM EXCEEDS THE AMOUNT OF CASH HELD IN THE ESCROW FUND, THE
ESCROW AGENT SHALL RELEASE TO BUYER ALL OF THE CASH HELD IN THE ESCROW FUND.


 


(C)           COURT ORDER OR FINAL ARBITRATION ORDER.  UPON THE ESCROW AGENT’S
RECEIPT OF A CERTIFIED COPY OF A PURPORTEDLY FINAL, NON-APPEALABLE ORDER OF A
COURT OF COMPETENT JURISDICTION OR A FINAL ARBITRATION AWARD ISSUED BY A
ARBITRATION TRIBUNAL IN ACCORDANCE WITH THE DISPUTE RESOLUTION PROVISIONS UNDER
SECTION 15.15 OF THE ASSET PURCHASE AGREEMENT ORDERING THE ESCROW AGENT TO
DISBURSE ALL OR PART OF THE ESCROW FUND, THE ESCROW AGENT WILL MAKE SUCH
DISBURSEMENT FROM THE ESCROW FUND IN ACCORDANCE WITH SUCH COURT ORDER OR FINAL
ARBITRATION ORDER.  THE ESCROW AGENT SHALL BE ENTITLED TO RELY UPON THE
CERTIFIED COPY OF SUCH ORDER OR AWARD WITHOUT BEING REQUIRED TO DETERMINE THE
AUTHENTICITY OR THE CORRECTNESS OF ANY FACT STATED THEREIN OR THE PROPRIETY OR
VALIDITY OF THE SERVICE THEREOF.  THE ESCROW AGENT MAY ACT IN RELIANCE UPON ANY
INSTRUMENT OR SIGNATURE BELIEVED BY IT TO BE GENUINE AND MAY ASSUME THAT ANY
PERSON PURPORTING TO GIVE DOCUMENTS IN CONNECTION WITH THE PROVISION HEREOF HAS
BEEN DULY AUTHORIZED TO DO SO.


 


(D)           LIMITATIONS ON DISTRIBUTIONS.


 


(I)            ALL APA INDEMNIFICATION CLAIMS SHALL BE SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 13.4 OF THE ASSET PURCHASE AGREEMENT.


 


(II)           UNDER NO CIRCUMSTANCES SHALL (A) THE AGGREGATE AMOUNT OF ALL
DISTRIBUTIONS BY THE ESCROW AGENT TO BUYER PURSUANT TO LASER PROJECTOR CLAIMS
EXCEED THREE MILLION DOLLARS ($3,000,000) AND ALL INTEREST AND EARNINGS THEREON
OR (B) THE AGGREGATE AMOUNT OF ALL DISTRIBUTIONS BY THE ESCROW AGENT TO BUYER
PURSUANT TO THIS

 

3

--------------------------------------------------------------------------------


 


AGREEMENT EXCEED TEN MILLION DOLLARS ($10,000,000) AND ALL INTEREST AND EARNINGS
THEREON.


 


(E)           SCHEDULED ESCROW RELEASES.


 


(I)            THE ESCROW FUND IS SCHEDULED TO BE RELEASED TO SELLER WITHIN TWO
BUSINESS DAYS OF FOUR RELEASE DATES (INDIVIDUALLY, A “SCHEDULED RELEASE DATE”
AND, COLLECTIVELY, THE “SCHEDULED RELEASE DATES”):

 

(A)          (1) UPON DEMONSTRATION OF THE MOTION-BASED PROTOTYPE LASER
PROJECTION SYSTEM (AS DEFINED IN THE LASER PROJECTION SYSTEMS AGREEMENT) IN
ACCORDANCE WITH SECTION 4.3 OF THE LASER PROJECTION SYSTEMS AGREEMENT AND UPON
THE ESCROW AGENT RECEIVING A JOINT INSTRUCTION, OR, (2) IF LATER, JULY 1, 2007
(THE “PROTOTYPE RELEASE DATE”), ONE MILLION DOLLARS ($1,000,000) (THE “PROTOTYPE
RELEASE AMOUNT”) IS SCHEDULED TO BE RELEASED TO SELLER BY THE ESCROW AGENT;

 

(B)           UPON COMPLETION OF THE MANUFACTURING ACCEPTANCE TESTING OF THE
MOTION-BASED FIRST ARTICLE LASER PROJECTION SYSTEM (AS DEFINED IN THE LASER
PROJECTION SYSTEMS AGREEMENT) IN ACCORDANCE WITH SECTION 4.4 OF THE LASER
PROJECTION SYSTEMS AGREEMENT (THE “FIRST ARTICLE INSPECTION RELEASE DATE”), AND
UPON THE ESCROW AGENT RECEIVING A JOINT INSTRUCTION, TWO MILLION DOLLARS
($2,000,000) (THE “ FIRST ARTICLE INSPECTION RELEASE AMOUNT”) IS SCHEDULED TO BE
RELEASED TO SELLER BY THE ESCROW AGENT;

 

(C)           ON DECEMBER 31, 2006 (THE “DECEMBER 31, 2006 RELEASE DATE”), FIVE
MILLION DOLLARS ($5,000,000) (THE “DECEMBER 31, 2006 RELEASE AMOUNT”) IS
SCHEDULED TO BE RELEASED TO SELLER BY THE ESCROW AGENT; AND

 

(D)          ON JULY 1, 2007 (THE “JULY 1, 2007 RELEASE DATE”), TWO MILLION
DOLLARS ($2,000,000) (THE “JULY 1, 2007 RELEASE AMOUNT”) IS SCHEDULED TO BE
RELEASED TO SELLER BY THE ESCROW AGENT;

 

the Prototype Release Amount, First Article Inspection Amount, December 31, 2006
Release Amount and July 1, 2007 Release Amount are referred to herein
individually as a “Scheduled Release Amount” and collectively as the “Scheduled
Release Amounts.”

 


(II)           WITHIN TWO (2) BUSINESS DAYS AFTER EACH SCHEDULED RELEASE DATE,
THE ESCROW AGENT SHALL RELEASE TO SELLER AN AMOUNT, IF ANY, EQUAL TO THE ESCROW
AMOUNT, LESS THE SUM OF (A) ANY POST CLOSING ADJUSTMENT OR CLAIMS THAT HAVE BEEN
PAID TO THE BUYER UNDER THIS AGREEMENT PRIOR TO SUCH SCHEDULED RELEASE DATE, (B)
ANY POST CLOSING ADJUSTMENT OR CLAIMS PENDING AS OF SUCH SCHEDULED RELEASE DATE,
AND (C) THE SCHEDULED RELEASE AMOUNTS DUE ON THE SCHEDULED RELEASE DATES, IF
ANY, THAT HAVE NOT OCCURRED AS OF SUCH SCHEDULED RELEASE DATE, AND ALL INTEREST
AND EARNINGS THEREON; PROVIDED, HOWEVER, THAT NO AMOUNT SHALL BE RELEASED TO
SELLER HEREUNDER UNTIL AFTER THE EARLIER OF (X) BUYER’S DELIVERY OF THE CLOSING
NET ASSETS STATEMENT PURSUANT TO SECTION 4.1(B) OF THE ASSET PURCHASE AGREEMENT
OR (Y) THE DEADLINE FOR SUCH DELIVERY THEREUNDER.  BUYER AND SELLER SHALL
PROVIDE THE ESCROW AGENT JOINT NOTICE OF THE EARLIER TO OCCUR OF (I) THE

 

4

--------------------------------------------------------------------------------


 


DELIVERY OF THE CLOSING NET ASSETS STATEMENT PURSUANT TO SECTION 4.1(B) OF THE
ASSET PURCHASE AGREEMENT OR (II) THE EXPIRATION OF THE DEADLINE FOR DELIVERY OF
THE CLOSING NET ASSETS STATEMENT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THE ASSET PURCHASE AGREEMENT.


 


(III)          WITHIN TWO (2) BUSINESS DAYS AFTER THE DATE ON WHICH ANY PENDING
POST CLOSING ADJUSTMENT (IF PAYABLE BY SELLER) OR CLAIM IS RESOLVED (EACH A
“RESOLUTION DATE”), AND UPON THE ESCROW AGENT RECEIVING JOINT INSTRUCTION, THE
ESCROW AGENT SHALL RELEASE (A) TO BUYER THE AMOUNT PAYABLE TO BUYER IN
CONNECTION WITH SUCH POST CLOSING ADJUSTMENT OR CLAIM AND (B) TO SELLER AN
AMOUNT, IF ANY, EQUAL TO THE ESCROW AMOUNT AND ALL INTEREST AND EARNINGS
THEREON, LESS THE SUM OF (X) ANY POST CLOSING ADJUSTMENT OR CLAIMS THAT HAVE
BEEN PAID TO THE BUYER UNDER THIS AGREEMENT PRIOR TO SUCH RESOLUTION DATE, (Y)
ANY POST CLOSING ADJUSTMENT OR CLAIMS PENDING AS OF SUCH RESOLUTION DATE, AND
(Z) THE SCHEDULED RELEASE AMOUNTS DUE ON THE SCHEDULED RELEASE DATES, IF ANY,
THAT HAVE NOT OCCURRED AS OF SUCH RESOLUTION DATE.


 


(IV)          THE ESCROW FUND SHALL BE DEEMED CLOSED FOR ALL PURPOSES ON THE
FINAL RELEASE DATE.


 


(F)            DEFINITIONS.  FOR PURPOSES HEREOF, THE TERMS SET FORTH BELOW
SHALL HAVE THE FOLLOWING MEANINGS:

 

“Claim” shall mean (i) any claim for indemnification pursuant to Section 13.1 of
the Asset Purchase Agreement (an “APA Indemnification Claim”), or (ii) any claim
pursuant to Sections 5.1 or 5.2 of the Laser Projection Systems Agreement (a
“Laser Projector Claim”), for which notice (each such notice, a “Claims Notice”)
has been delivered by Buyer to Seller in accordance with Section 13.3(a) or
13.3(d) of the Asset Purchase Agreement or Sections 5.1 or 5.2 of the Laser
Projection Systems Agreement, as the case may be.  To be valid, each Claims
Notice must clearly specify whether claims asserted therein are APA
Indemnification Claims or Laser Projector Claims.  Buyer shall promptly provide
notice of any Claim to the Escrow Agent.  For purposes of this Agreement, a
Claim shall be deemed “pending” if Buyer has provided notice of such Claim to
Escrow Agent and such Claim has not been paid from the Escrow Fund or otherwise
resolved by Joint Instruction, court order or arbitration order.

 

“Disputed Claim” shall mean any Claim which Seller shall have disputed in an
Objection delivered to the Escrow Agent, with a copy to Buyer, within thirty
(30) calendar days from receipt by Seller of the corresponding Claims Notice. 
If no Objection is delivered to the Escrow Agent in such 30-day period, then
such Claim shall be deemed an “Undisputed Claim.”  If Seller withdraws, in
writing delivered to Buyer, its Objection to a Disputed Claim, such Claim shall
be deemed an Undisputed Claim upon delivery by Seller to the Escrow Agent of a
copy of such written withdrawal.

 

“Final Release Date” means the date upon which all amounts held in the Escrow
Fund are released in accordance with the provisions of this Agreement.

 

“Objection” shall mean a written objection to a Claim stating in reasonable

 

5

--------------------------------------------------------------------------------


 

detail the basis for such objection.

 

“Post Closing Adjustment” shall mean, upon determination of the Final Closing
Net Assets Statement in accordance with Section 4.1(b) of the Asset Purchase
Agreement, any reduction in the Purchase Price in accordance with Section
4.1(c)(i) of the Asset Purchase Agreement is determined to be due and payable.
For purposes of this Agreement, a Post Closing Adjustment shall be deemed
“pending” if Buyer has delivered a Closing Net Assets Statement in accordance
with Section 4.1(b) of the Asset Purchase Agreement and the amount of Net Assets
on the Closing Net Assets Statement is less than the Benchmark Amount and such
Post Closing Adjustment has not been paid from the Escrow Fund or otherwise
resolved by Joint Instruction, court order or arbitration order (it being
understood that the amount of any such pending Post Closing Adjustment shall be
equal to the amount of such deficit).


 


5.             MANNER OF DISTRIBUTIONS.  ALL DISBURSEMENTS HEREUNDER TO BE MADE
IN CASH SHALL BE MADE BY THE ESCROW AGENT BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO SUCH ACCOUNT(S) AS MAY BE DESIGNATED IN WRITING TO THE ESCROW
AGENT BY THE PARTY ENTITLED TO SUCH PAYMENT. ALL INTEREST AND EARNINGS, IF ANY,
ATTRIBUTABLE TO THE ESCROW FUND OR ANY OTHER AMOUNT HELD IN THE ESCROW ACCOUNT
PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED ON A PRO RATA BASIS FROM THE
INITIAL DEPOSIT OF THE FUNDS INTO THE ESCROW FUND TO THE DATE OF SUCH
DISBURSEMENT.


 


6.             ESCROW AGENT; INVESTMENT OF ESCROW FUND.


 


(A)           THE ESCROW AGENT SHALL DEAL WITH THE ESCROW FUND ONLY IN
CONFORMITY WITH THE TERMS OF THIS AGREEMENT.  IN THE EVENT THE ESCROW AGENT
SHALL HAVE RECEIVED WRITTEN NOTICE OF A DISPUTE BETWEEN BUYER AND SELLER, THE
ESCROW AGENT SHALL HAVE NO DUTY TO DETERMINE WHETHER A DISPUTE EXISTS BETWEEN
SUCH PARTIES OR IS A BONA FIDE DISPUTE.  THE ESCROW AGENT SHALL HAVE NO DUTY TO
INQUIRE AS TO THE PROVISIONS OF ANY AGREEMENT OTHER THAN THIS AGREEMENT.  THE
ESCROW AGENT MAY RELY UPON AND SHALL NOT BE LIABLE FOR ACTING OR REFRAINING FROM
ACTING UPON ANY WRITTEN NOTICE, INSTRUCTION OR REQUEST FURNISHED TO IT HEREUNDER
AND BELIEVED IN GOOD FAITH BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR
PRESENTED BY THE PROPER PARTY OR PARTIES.  THE ESCROW AGENT MAY EXECUTE ANY OF
ITS POWERS AND PERFORM ANY OF ITS DUTIES HEREUNDER DIRECTLY OR THROUGH AGENTS OR
ATTORNEYS APPOINTED WITH DUE CARE AND MAY CONSULT WITH COUNSEL, ACCOUNTANTS AND
OTHER SKILLED PERSONS TO BE SELECTED AND RETAINED BY IT.  IN THE EVENT THAT THE
ESCROW AGENT SHALL BE UNCERTAIN AS TO ITS DUTIES OR RIGHTS HEREUNDER OR SHALL
RECEIVE INSTRUCTIONS, CLAIMS OR DEMANDS FROM ANY PARTY WHICH, IN ITS OPINION,
CONFLICT WITH ANY OF THE PROVISIONS OF THIS AGREEMENT, IT SHALL BE ENTITLED TO
REFRAIN FROM TAKING ANY ACTION AND ITS SOLE OBLIGATION SHALL BE TO KEEP SAFELY
ALL PROPERTY HELD IN ESCROW UNTIL IT SHALL BE DIRECTED OTHERWISE IN WRITING BY
ALL OF THE OTHER PARTIES OR BY A FINAL NON-APPEALABLE ORDER OR JUDGMENT OF A
COURT OF COMPETENT JURISDICTION.


 


(B)           THE ESCROW AGENT SHALL INVEST AND REINVEST THE ESCROW FUND IN ANY
OF THE FOLLOWING INVESTMENTS: (I) SECURITIES WITH MATURITIES NOT LATER THAN
NINETY (90) DAYS FROM THE DATE OF ACQUISITION OF SUCH SECURITIES, ISSUED OR
DIRECTLY AND FULLY GUARANTEED OR INSURED BY THE UNITED STATES GOVERNMENT OR ANY
AGENCY OR INSTRUMENTALITY THEREOF; (II) COMMERCIAL PAPER WITH MATURITIES NOT
LATER THAN NINETY (90) DAYS FROM THE DATE OF ACQUISITION OF SUCH COMMERCIAL
PAPER AND RATED A1/P1 OR BETTER; (III) MONEY MARKET INVESTMENTS CONSISTING
SOLELY OF THE INVESTMENTS

 

6

--------------------------------------------------------------------------------


 

identified in item (i) or (ii) above; (iv) certificates of deposit with
maturities not later than ninety (90) days from the date of acquisition of such
certificates of deposit and overnight bank deposits with any domestic commercial
bank having capital and surplus in excess of $5,000,000,000; or
(v) institutional money market funds as approved in writing in advance by Buyer
and Seller, including those offered by the Escrow Agent or any affiliate of the
Escrow Agent, in any one or more of the aforementioned types of instruments. 
The Escrow Agent may make investments permitted by paragraph 6(b) through or
from its own or its parent’s or affiliate’s bond department or trust investment
department.  Any interest received by the Escrow Agent shall be reinvested as
provided in this Section 6(b) and remain in the Escrow Fund until disbursed in
accordance with the terms hereof.  The Escrow Agent shall not be responsible or
liable for any loss suffered in connection with any investment of the funds held
pursuant to this Agreement made by it in accordance with this paragraph 6(b) or
realized as a result of the sale of any such investment.


 


(C)           ALL FEES AND EXPENSES ASSOCIATED WITH THIS SECTION 6 SHALL BE PAID
TO THE ESCROW AGENT OUT OF THE ESCROW FUND.  PRIOR TO ANY INVESTMENT OF THE
ESCROW FUND, BUYER AND SELLER SHALL PROVIDE THE ESCROW AGENT WITH WRITTEN
CERTIFICATION OF THE RESPECTIVE TAXPAYER IDENTIFICATION NUMBERS OR APPROPRIATE
FOREIGN TAXPAYER EXEMPTIONS OF BUYER AND SELLER, RESPECTIVELY. FAILURE TO
PROVIDE SUCH INFORMATION MAY INCUR A PENALTY AND CAUSE THE ESCROW AGENT TO BE
REQUIRED TO WITHHOLD TAX ON ANY INTEREST PAYABLE HEREUNDER. ANY PAYMENTS OF
INCOME SHALL BE SUBJECT TO APPLICABLE UNITED STATES WITHHOLDING REGULATIONS THEN
IN FORCE.


 


(D)           TO HELP THE GOVERNMENT FIGHT THE FUNDING OF TERRORISM AND MONEY
LAUNDERING ACTIVITIES, FEDERAL LAW REQUIRES ALL FINANCIAL INSTITUTIONS TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH PERSON WHO OPENS AN
ACCOUNT.  FOR A NON-INDIVIDUAL PERSON SUCH AS A BUSINESS ENTITY, A CHARITY, A
TRUST OR OTHER LEGAL ENTITY, THE ESCROW AGENT WILL REQUIRE DOCUMENTATION TO
VERIFY ITS FORMATION AND EXISTENCE AS A LEGAL ENTITY.  THE ESCROW AGENT MAY ALSO
REQUEST IDENTIFICATION, LICENSES AND AUTHORIZATION DOCUMENTS FROM INDIVIDUALS
CLAIMING AUTHORITY TO REPRESENT THE ENTITY.


 


7.             NO CREDITOR RIGHTS.  BUYER AND SELLER SHALL BE ENTITLED TO
PAYMENTS FROM THE ESCROW FUNDS SOLELY IN ACCORDANCE WITH THE TERMS HEREOF.  NO
CREDITOR OF BUYER OR SELLER WILL HAVE ANY RIGHTS IN OR TO THE ESCROW FUNDS. 
ACCORDINGLY, IN ORDER TO EFFECTUATE THE PARTIES’ INTENTIONS UNDER THIS
AGREEMENT, BUYER HEREBY GRANTS TO SELLER AND SELLER HEREBY GRANTS TO BUYER, A
SECURITY INTEREST IN ALL OF THE GRANTOR’S RIGHTS, TITLE AND INTEREST IN AND TO
THE ESCROW FUNDS AND ANY PROCEEDS (AS SUCH TERM IS DEFINED IN SECTION 9-102 OF
THE UNIFORM COMMERCIAL CODE) OF SUCH FUNDS SO LONG AS THE ESCROW FUNDS AND/OR
ANY SUCH PROCEEDS REMAIN SUBJECT TO THE TERMS OF THIS AGREEMENT.  IN ADDITION,
BUYER AND SELLER HEREBY APPOINT THE ESCROW AGENT AS BUYER’S AND SELLER’S AGENT
FOR POSSESSION OF THE ESCROW FUNDS TO PERFECT BUYER’S AND SELLER’S RESPECTIVE
SECURITY INTERESTS THEREIN.  THE ESCROW AGENT AGREES TO THIS APPOINTMENT AND
ACKNOWLEDGES THAT, IN CONNECTION WITH THE SECURITY INTEREST GRANTED IN THIS
PARAGRAPH 7, IT IS ACTING AS BAILEE WITH RESPECT TO SUCH ESCROW FUNDS AND/OR
SUCH PROCEEDS ON BEHALF OF BUYER AND SELLER.  BUYER AND SELLER FURTHER AGREE TO
TAKE ANY AND ALL NECESSARY ADDITIONAL STEPS TO PERFECT AND CONTINUE PERFECTION
OF THE SECURITY INTERESTS GRANTED HEREUNDER.

 

7

--------------------------------------------------------------------------------


 


8.             SUCCESSION.


 


(A)           THE ESCROW AGENT MAY (I) RESIGN AND BE DISCHARGED FROM ITS DUTIES
OR OBLIGATIONS HEREUNDER BY GIVING AT LEAST THIRTY (30) CALENDAR DAYS ADVANCE
NOTICE IN WRITING OF SUCH RESIGNATION TO THE OTHER PARTIES SPECIFYING A DATE
WHEN SUCH RESIGNATION SHALL TAKE EFFECT OR (II) BE REMOVED AND BE DISCHARGED
FROM ITS DUTIES OR OBLIGATIONS HEREUNDER BY THE DELIVERY OF JOINT INSTRUCTIONS
TO THE ESCROW AGENT SPECIFYING A DATE WHEN SUCH REMOVAL SHALL TAKE PLACE.  ANY
CORPORATION OR ASSOCIATION INTO WHICH THE ESCROW AGENT MAY BE MERGED OR
CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY CORPORATION OR
ASSOCIATION TO WHICH ALL OR SUBSTANTIALLY ALL THE ESCROW BUSINESS OF THE ESCROW
AGENT’S CORPORATE TRUST LINE OF BUSINESS MAY BE TRANSFERRED, SHALL BE THE ESCROW
AGENT UNDER THIS AGREEMENT WITHOUT FURTHER ACTION, EXCEPT WHERE AN INSTRUMENT OF
TRANSFER OR ASSIGNMENT IS REQUIRED BY LAW TO EFFECT SUCH SUCCESSION, ANYTHING
HEREIN TO THE CONTRARY NOTWITHSTANDING.


 


(B)           IN CASE THE OFFICE OF THE ESCROW AGENT SHALL BECOME VACANT FOR ANY
REASON, BUYER AND SELLER SHALL APPOINT A BANK OR TRUST COMPANY WITH AN OFFICE IN
CHICAGO, ILLINOIS, HAVING A NET WORTH (AS REFLECTED IN ITS LATEST PUBLICLY
AVAILABLE CERTIFIED FINANCIAL STATEMENTS) IN EXCESS OF $500,000,000 AS SUCCESSOR
ESCROW AGENT HEREUNDER BY AN INSTRUMENT OR INSTRUMENTS IN WRITING EXECUTED BY
BUYER AND SELLER AND DELIVERED TO SUCH SUCCESSOR ESCROW AGENT, AND GIVE NOTICE
OF SUCH TO THE RETIRING ESCROW AGENT, WHEREUPON SUCH SUCCESSOR ESCROW AGENT
SHALL SUCCEED TO ALL RIGHTS AND OBLIGATIONS OF THE RETIRING ESCROW AGENT AS IF
THIS AGREEMENT WERE ORIGINALLY EXECUTED BY SUCH SUCCESSOR ESCROW AGENT, AND THE
RETIRING ESCROW AGENT SHALL DELIVER TO SUCH SUCCESSOR ESCROW AGENT THE ESCROW
FUND.  IF NO SUCCESSOR SHALL HAVE BEEN SO APPOINTED AND HAVE ACCEPTED
APPOINTMENT WITHIN THIRTY (30) DAYS AFTER THE GIVING OF SUCH NOTICE OF
RESIGNATION BY THE ESCROW AGENT IN ACCORDANCE WITH SECTION 8(A) ABOVE, THE
RETIRING ESCROW AGENT MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE
APPOINTMENT OF A SUCCESSOR OR FOR OTHER APPROPRIATE RELIEF.  UPON ANY DELIVERY
OF THE ESCROW FUND UNDER THIS SECTION 8, ALL OF THE ESCROW AGENT’S OBLIGATIONS
UNDER THIS AGREEMENT SHALL CEASE AND TERMINATE.  THE ESCROW AGENT’S SOLE
RESPONSIBILITY FOLLOWING THIRTY (30) CALENDAR DAYS AFTER ITS NOTICE OF
RESIGNATION GIVEN UNDER THIS SECTION 8 SHALL BE TO SAFEKEEP THE ESCROW FUND.


 


9.             FEES.


 


(A)           THE ESCROW AGENT SHALL CHARGE FEES AS SET FORTH IN SCHEDULE A
HERETO (THE “FEES”).  ONE-HALF OF THE FEES AND ALL OTHER COSTS, CHARGES AND FEES
REFERRED TO ABOVE SHALL BE PAID TO THE ESCROW AGENT BY BUYER AND ONE-HALF OF THE
FEES AND ALL OTHER COSTS, CHARGES AND FEES REFERRED TO ABOVE SHALL BE PAID TO
THE ESCROW AGENT BY SELLER.


 


(B)           THE ESCROW AGENT SHALL CHARGE ANY OTHER OUT-OF-POCKET EXPENSES,
DISBURSEMENTS AND ADVANCES, INCLUDING REASONABLE ATTORNEY’S FEES AND EXPENSES,
INCURRED OR MADE BY THE ESCROW AGENT IN CONNECTION WITH THE PERFORMANCE,
MODIFICATION AND TERMINATION OF THIS AGREEMENT, ALL OF WHICH SHALL BE PAID TO
THE ESCROW AGENT BY THE PARTIES PROMPTLY AFTER THEY BECOME DUE.  ONE-HALF OF
SUCH EXPENSES SHALL BE PAID TO THE ESCROW AGENT BY BUYER AND ONE-HALF SHALL OF
SUCH EXPENSES SHALL BE PAID TO THE ESCROW AGENT BY SELLER.


 


10.           INDEMNITY.  BUYER AND SELLER SHALL SEVERALLY INDEMNIFY, DEFEND AND
HOLD HARMLESS THE ESCROW AGENT AND ITS OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES AND AGENTS AGAINST ALL DAMAGES AND LIABILITIES, AND ALL
EXPENSES, DISBURSEMENTS, AND ATTORNEYS’ FEES INCURRED IN

 

8

--------------------------------------------------------------------------------


 

connection therewith, which it in good faith may incur or suffer in connection
with or arising out of this Agreement or its acceptance of its appointment as
the Escrow Agent, except for such liabilities, damages, expenses, disbursements,
damages and attorneys’ fees incurred by reason of the Escrow Agent’s own bad
faith, gross negligence or willful misconduct.


 


11.           TAXES.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO
THE CONTRARY, FOR ALL TAX PURPOSES, SELLER SHALL (A) TREAT ITSELF AS THE OWNER
OF THE ESCROW FUND, (B) REPORT ALL GAIN INCURRED AS A RESULT OF OR ATTRIBUTABLE
TO THE DISBURSEMENT, DISTRIBUTION OR TRANSFER OF ANY ASSETS THAT COMPRISE THE
ESCROW FUND PURSUANT TO THE TERMS OF THIS AGREEMENT AND PAY ALL TAXES
ATTRIBUTABLE THERETO AND (C) REPORT ALL INCOME, IF ANY, THAT IS EARNED ON, OR
DERIVED FROM, THE ESCROW FUND AS ITS INCOME IN THE TAXABLE YEAR OR YEARS IN
WHICH SUCH INCOME MAY PROPERLY BE INCLUDED, AND PAY ALL TAXES ATTRIBUTABLE
THERETO.


 


12.           REPRESENTATIONS AND WARRANTIES.  EACH OF THE PARTIES INDIVIDUALLY
(AND ONLY WITH RESPECT TO ITSELF) HEREBY REPRESENTS AND WARRANTS AS OF THE DATE
HEREOF THAT:


 


(A)           SUCH PARTY IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND HAS ALL
REQUISITE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND PERFORM ITS
OBLIGATIONS HEREUNDER.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH PARTY OF THIS
AGREEMENT AND THE CONSUMMATION BY SUCH PARTY OF THE TRANSACTIONS CONTEMPLATED
HEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL ACTION OF THE
BOARD OF DIRECTORS OR SIMILAR GOVERNING BODY OF SUCH PARTY, AND NO OTHER ACTION
ON THE PART OF SUCH PARTY IS NECESSARY FOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY SUCH PARTY OF THIS AGREEMENT AND THE CONSUMMATION BY SUCH PARTY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN DULY EXECUTED
AND DELIVERED BY SUCH PARTY AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND
DELIVERY ON BEHALF OF THE OTHER PARTY HERETO, IS A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH PARTY, ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS
TERMS, EXCEPT TO THE EXTENT THAT ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS RELATING TO OR AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITY PRINCIPLES.

 

9

--------------------------------------------------------------------------------


 


13.           NOTICES.  ALL NOTICES, REQUESTS, CLAIMS, DEMANDS AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT WILL BE IN
WRITING AND WILL BE DELIVERED BY HAND OR TELECOPIED, E-MAILED OR SENT, POSTAGE
PREPAID, BY REGISTERED, CERTIFIED OR EXPRESS MAIL OR REPUTABLE OVERNIGHT COURIER
SERVICE AND WILL BE DEEMED GIVEN WHEN SO DELIVERED BY HAND OR TELECOPIED, WHEN
E-MAIL CONFIRMATION IS RECEIVED IF DELIVERED BY E-MAIL, OR THREE BUSINESS DAYS
AFTER BEING SO MAILED (ONE BUSINESS DAY IN THE CASE OF EXPRESS MAIL OR OVERNIGHT
COURIER SERVICE).  ALL SUCH NOTICES, REQUESTS, CLAIMS, DEMANDS AND OTHER
COMMUNICATIONS WILL BE ADDRESSED AS SET FORTH BELOW, OR PURSUANT TO SUCH OTHER
INSTRUCTIONS AS MAY BE DESIGNATED IN WRITING BY THE PARTY TO RECEIVE SUCH NOTICE
IN ACCORDANCE WITH THIS PARAGRAPH 13:

 

if to Buyer, to:

 

 

 

 

 

Rockwell Collins, Inc.
400 Collins Road N.E.
Cedar Rapids, Iowa 52498



 

 

Attention:

Gary R. Chadick, Esq.

 

 

 

Senior Vice President,

 

 

 

General Counsel and

 

 

 

Secretary

 

 

Telephone:

(319) 295-1000

 

 

Telecopy:

(319) 295-3599

 

 

E-mail:

grchadic@rockwellcollins.com

 

 

 

 

 

  with a copy to:

 

 

 

 

 

Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, New York 10112

 

 

Attention:

Peter R. Kolyer, Esq.

 

 

Telephone:

(212) 408-5564

 

 

Telecopy:

(212) 541-5369

 

 

E-mail:

pkolyer@chadbourne.com

 

 

 

if to the Seller, to:

 

 

 

 

 

Evans & Sutherland Computer Corporation
600 Komas Drive
Salt Lake City, Utah 84108

 

 

 

 

 

Attention:

David Bateman

 

 

Telephone:

(801) 588-1674

 

 

Telecopy:

(801) 588-4511

 

 

E-mail:

dbateman@es.com

 

10

--------------------------------------------------------------------------------


 

 

 

  with a copy to:

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue, Suite 1100
Palo Alto, California 94301



 

 

Attention:

Marc R. Packer

 

 

Telephone:

(650) 470-4500

 

 

Telecopy:

(650) 470-4570

 

 

Email:

mpacker@skadden.com

 

 

 

if to the Escrow Agent, to:

 

 

 

 

 

U.S. Bank National Association
209 South LaSalle Street, Suite 300
Chicago, Illinois 60604



 

 

Attention:

Grace A. Gorka

 

 

Telephone:

(312) 325-8907

 

 

Telecopy:

(312) 325-8905

 

 

E-mail:

grace.gorka@usbank.com


 


14.           TERMINATION OF THIS AGREEMENT.  THIS AGREEMENT SHALL TERMINATE
UPON THE FINAL RELEASE DATE IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT.  UPON ANY TERMINATION OF THIS AGREEMENT PURSUANT TO THIS SECTION 14,
THIS AGREEMENT SHALL FORTHWITH BECOME VOID AND OF NO FURTHER FORCE OR EFFECT,
AND NO PARTY SHALL HAVE ANY LIABILITY TO THE OTHER PARTIES OR THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS OR EMPLOYEES; PROVIDED NOTHING IN THIS SECTION
14 SHALL RELIEVE ANY PARTY FROM ANY LIABILITY FOR ANY BREACH OF SUCH PARTY’S
COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT PRIOR TO SUCH TERMINATION OR
FOR ANY BREACH OF SUCH PARTY’S REPRESENTATIONS AND WARRANTIES UNDER THIS
AGREEMENT PRIOR TO SUCH TERMINATION.

 


15.           ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE SCHEDULES
ATTACHED HERETO) CONSTITUTE THE ENTIRE UNDERSTANDING AND AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, WRITTEN OR ORAL, BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, OTHER THAN IN THE CASE OF
BUYER AND SELLER WHICH ARE PARTY TO A CONFIDENTIALITY AGREEMENT, THE ASSET
PURCHASE AGREEMENT AND ANY ANCILLARY AGREEMENTS RELATED THERETO, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


16.           ASSIGNABILITY.  NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS,
INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY ANY OF THE PARTIES
(WHETHER BY OPERATION OF LAW OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTIES, EXCEPT THAT BUYER MAY ASSIGN ANY OR ALL OF ITS RIGHTS AND
INTERESTS HEREUNDER TO ANY DIRECT OR INDIRECT WHOLLY OWNED SUBSIDIARY OF BUYER
AND EXCEPT AS DESCRIBED IN SECTION 8 OF THIS AGREEMENT.  SUBJECT TO THE
PRECEDING

 

11

--------------------------------------------------------------------------------


 

sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective successors and assigns.


 


17.           NO THIRD-PARTY BENEFICIARIES.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL CONFER OR IS INTENDED TO CONFER ON ANY PERSON OTHER
THAN THE PARTIES OR THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, ANY
RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS
AGREEMENT.


 


18.           AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED, MODIFIED AND
SUPPLEMENTED IN ANY AND ALL RESPECTS, BUT ONLY BY A WRITTEN INSTRUMENT SIGNED BY
ALL OF THE PARTIES EXPRESSLY STATING THAT SUCH INSTRUMENT IS INTENDED TO AMEND,
MODIFY OR SUPPLEMENT THIS AGREEMENT.  NO WAIVER BY ANY PARTY OF ANY OF THE
PROVISIONS HEREOF SHALL BE EFFECTIVE UNLESS EXPLICITLY SET FORTH IN WRITING AND
EXECUTED BY THE PARTY SO WAIVING.  EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE,
NO ACTION TAKEN PURSUANT TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY
INVESTIGATION BY OR ON BEHALF OF ANY PARTY, SHALL BE DEEMED TO CONSTITUTE A
WAIVER BY THE PARTY TAKING SUCH ACTION OF COMPLIANCE WITH ANY REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED HEREIN, OR IN ANY DOCUMENTS
DELIVERED OR TO BE DELIVERED PURSUANT TO THIS AGREEMENT.  THE FAILURE OF ANY
PARTY TO ASSERT ANY OF ITS RIGHTS UNDER THIS AGREEMENT OR OTHERWISE SHALL NOT
CONSTITUTE A WAIVER OF THOSE RIGHTS.  THE WAIVER BY ANY PARTY OF A BREACH OF ANY
PROVISIONS OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF
ANY SUBSEQUENT BREACH.


 


19.           SECTION HEADINGS.  THE SECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


20.           SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT THAT IS
HELD BY A COURT OF COMPETENT JURISDICTION OR OTHER AUTHORITY TO BE INVALID, VOID
OR UNENFORCEABLE IN ANY SITUATION IN ANY JURISDICTION SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS HEREOF OR THE
VALIDITY OR ENFORCEABILITY OF THE OFFENDING TERM OR PROVISION IN ANY OTHER
SITUATION OR IN ANY OTHER JURISDICTION.  IF THE FINAL JUDGMENT OF A COURT OF
COMPETENT JURISDICTION OR OTHER AUTHORITY DECLARES THAT ANY TERM OR PROVISION
HEREOF IS INVALID, VOID OR UNENFORCEABLE, THE PARTIES AGREE THAT THE COURT
MAKING SUCH DETERMINATION SHALL HAVE THE POWER TO REDUCE THE SCOPE, DURATION,
AREA OR APPLICABILITY OF THE TERM OR PROVISION, TO DELETE SPECIFIC WORDS OR
PHRASES, OR TO REPLACE ANY INVALID, VOID OR UNENFORCEABLE TERM OR PROVISION WITH
A TERM OR PROVISION THAT IS VALID AND ENFORCEABLE AND THAT COMES CLOSEST TO
EXPRESSING THE INTENTION OF THE INVALID OR UNENFORCEABLE TERM OR PROVISION.


 


21.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.


 


22.           VENUE.  SUBJECT TO SECTION 15.15 OF THE ASSET PURCHASE AGREEMENT,
EACH OF BUYER AND SELLER IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
(I) THE COURT OF CHANCERY IN AND FOR THE STATE OF DELAWARE AND THE SUPERIOR
COURT IN AND FOR THE STATE OF DELAWARE AND (II) THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE FOR THE PURPOSES OF ANY ACTION ARISING

 

12

--------------------------------------------------------------------------------


 

out of this Agreement, any provision hereof or the breach, performance,
enforcement, validity or invalidity hereof (and agrees not to commence any
Action relating thereto except in such courts).  Each of Buyer and Seller
further agrees that service of any process, summons, notice or document hand
delivered or sent by U.S. first class mail to such party’s respective address
set forth in Paragraph 13 above shall be effective service of process for any
Action in Delaware with respect to any matters to which it has submitted to
jurisdiction as set forth in the immediately preceding sentence.  Each of Buyer
and Seller irrevocably and unconditionally waives any objection to the laying of
venue of any Action arising out of this Agreement, any provision hereof or the
breach, performance, enforcement, validity or invalidity hereof in (i) the Court
of Chancery in and for the State of Delaware and the Superior Court in and for
the State of Delaware or (ii) the United States District Court for the District
of Delaware, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such Action brought in
any such court has been brought in an inconvenient forum.  Notwithstanding the
foregoing, each party agrees that a final judgment in any action or proceeding
so brought shall be conclusive and may be enforced by suit on the judgment in
any jurisdiction or in any other manner provided in Law or in equity.


 


23.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, ALL
OF WHICH MAY BE DELIVERED BY FACSIMILE TRANSMISSION, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THE EXCHANGE OF COPIES OF THIS AGREEMENT AND OF SIGNATURE PAGES BY
FACSIMILE TRANSMISSION SHALL CONSTITUTE EFFECTIVE EXECUTION AND DELIVERY OF THIS
AGREEMENT AS TO THE PARTIES AND MAY BE USED IN LIEU OF THE ORIGINAL AGREEMENT
FOR ALL PURPOSES.  SIGNATURES OF THE PARTIES TRANSMITTED BY FACSIMILE SHALL BE
DEEMED TO BE THEIR ORIGINAL SIGNATURE FOR ALL PURPOSES.

 

Remainder of page intentionally left blank.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Buyer, Seller and the Escrow Agent has caused this
Agreement to be executed by its authorized officer thereunto duly authorized as
of the date first above written.

 

 

ESCROW AGENT:

U.S. BANK NATIONAL ASSOCIATION

 

 

By:

/s/ Grace A. Gorka

 

 

Name:

Grace A. Gorka

 

Title:

Vice President, Corporate Trust Services

 

 

 

 

 

BUYER:

 

ROCKWELL COLLINS, INC.

 

 

 

 

 

By:

/s/ Gary R. Chadick

 

 

Name:

Gary R. Chadick

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

SELLER:

 

EVANS & SUTHERLAND COMPUTER CORPORATION

 

 

 

 

 

By:

/s/ James R. Oyler

 

 

Name:

James R. Oyler

 

Title:

President and Chief Executive Officer

 

 

[Signature Page to Escrow Agreement]

 

--------------------------------------------------------------------------------